461 F.2d 1265
72-2 USTC  P 9517
Richard T. DANIEL, Jr. and Aena M. Daniel, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-3419.
United States Court of Appeals,Fifth Circuit.
June 26, 1972.

Cecil A. Ray, Jr., James K. Rushing, William P. Hallman, Jr., Dallas, Tex., for petitioners-appellants.
K. Martin Worthy, Chief Counsel, Internal Revenue Service, Washington, D. C., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, William S. Estabrook, Attys., Tax Div., Dept. of Justice, Washington, D. C., Loring W. Post, Murray S. Horwitz, Attys., Tax Division, Department of Justice, Washington, D. C., for respondent-appellee.
Before DYER, Circuit Judge, SKELTON, Judge,* and INGRAHAM, Circuit Judge.
PER CURIAM:


1
We are in agreement with the well-reasoned opinion of the United States Tax Court in this case, Richard T. Daniel, Jr., 56 T.C. 655 (1971), and its judgment for the respondent is affirmed.



*
 Judge Byron G. Skelton, U. S. Court of Claims, sitting by designation